DENY and Opinion Filed July 1, 2022




                                        In the
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-22-00437-CV

                             IN RE QUY DAO, Relator

           Original Proceeding from the County Court at Law No. 2
                            Kaufman County, Texas
                      Trial Court Cause No. 107122-CC2

                         MEMORANDUM OPINION
                   Before Justices Schenck, Reichek, and Carlyle
                            Opinion by Justice Carlyle
      Relator’s May 9, 2022 petition for writ of mandamus challenges the trial

court’s temporary orders regarding Mother’s Day possession in the underlying suit

affecting the parent-child relationship. Entitlement to mandamus relief requires

relator to show that the trial court clearly abused its discretion and that she lacks an

adequate appellate remedy. In re Copart, Inc., 619 S.W.3d 710, 713 (Tex. 2021)

(orig. proceeding) (citing In re Prudential Ins. Co., 148 S.W.3d 124, 135–36 (Tex.

2004) (orig. proceeding)).

      Based on our review of the petition and the record, we conclude that relator

has failed to show a clear abuse of discretion. See TEX. R. APP. P. 52.8(a).
     Accordingly, we deny the petition for writ of mandamus.



220437f.p05                            /Cory L. Carlyle/
                                       CORY L. CARLYLE
                                       JUSTICE




                                     –2–